DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 20-24, 26-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Soyerslan (US 2020/0293160 A1) in view of Chinthekindi et al (US 11,093,387 B1) in view of Krishnamurthy et al (US 11,317,020 B1). Hereinafter referred as Soyerslan, Chinthekindi and Krishnamurthy.
Regarding claims 15, 21 and 27, Soyarslan teaches a method, apparatus and a computer program product comprising at least one non-transitory computer readable storage medium comprising: receiving visual data comprising a plurality of entities; processing the visual data to determine one or more grouping types for at least selected entities of said plurality of entities (a group of visual elements within a framing visual element (e.g. a container) are identified as interrelated visual elements. Moreover, by frames within frames, or groups within groups, cluster information may also include ranks of interrelationship. For example, a search field and a search button lined up next to each other may be a first order cluster, while the entire navigation bar containing them besides some link buttons may be a second order cluster (page 10 paragraph (0066))). 
However, Soyarslan is silent in teaching storing said one or more grouping types as a metadata of a container file format, said one or more grouping types being associated with said selected entities. Chinthekindi teaches on (column 8 lines 8-14) the file system can group the metadata of each transmission object to form a combined metadata container, store a local copy of the combined metadata container, and transmit a copy of the combined metadata container as an individual transmission object to remote storage.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Soyarslan’s reference to include the teachings of Chinthekindi for storing said one or more grouping types as a metadata of a container file format, said one or more grouping types being associated with said selected entities before the effective filing date of the claimed invention. A useful combination which yields predictable results in found in Chinthekindi (column 7 lines 58-66) a file system can divide a file into file segments, and group file segments into a group, which may be referred to as a compression region or a region.
However, Soyarslan and Chinthekindi are silent in teaching including the metadata to a container file in association with said visual data. Krishnamurthy teaches on (column 22 lines 13-16) metadata maybe stored in a separate metadata track of the content container (e.g. mp4 container including visual content, and/or audio content)
Therefore, it would be reasonable to one of ordinary skill in the art to combine Soyarslan’s and Chinthekindi’s references to include the teachings of Krishnamurthy for including metadata to a container file in association with said visual data before the effective filing date of the claimed invention. A useful combination which yields predictable results in found in Krishnamurthy (column 1 lines 18-34) this disclosure relates to generating time-lapse videos with audio. An image capture device may include a housing. The house may carry one or more of an image sensor, an optical element, a sound sensor, and/or other components.

Regarding claims 16, 22 and 28, Soyarslan, Chinthekindi and Krishnamurthy teach the method, apparatus and a computer program product comprising at least one non-transitory computer readable storage medium according to claims 15, 21 and 27. Krishnamurthy teaches the plurality of entities comprises at least one of burst images, favorites, album images, image collections, image sequences, or video tracks (column 34 lines 25-39). 
Regarding claims 17, 23 and 29, Soyarslan, Chinthekindi and Krishnamurthy teach the method, apparatus and a computer program product comprising at least one non-transitory computer readable storage medium according to claims 15, 21 and 27. Chinthekindi teaches storing information on the grouping type as a metadata of the container file (column 8 lines 8-14). 
Regarding claims 18, 24 and 30, Soyarslan, Chinthekindi and Krishnamurthy teach the method, apparatus and a computer program product comprising at least one non-transitory computer readable storage medium according to claims 15, 21 and 27. Chinthekindi teaches storing, as a metadata of the container file, a descriptive information associated with one or more entities of the plurality of entities are determined to share a same grouping type (column 8 lines 8-14). 
Regarding claims 20, 26 and 32, Soyarslan, Chinthekindi and Krishnamurthy teach the method, apparatus and a computer program product comprising at least one non-transitory computer readable storage medium according to claims 15, 21 and 27. Chinthekindi teaches transmitting the visual data with said one or more grouping types in said container file format to a rendering device or a media processing system, wherein the media processing system is capable of interpreting the transmitted visual data (column 8 lines 29-43).


Claim(s) 19, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Soyerslan (US 2020/0293160 A1) in view of Chinthekindi et al (US 11,093,387 B1) in view of Krishnamurthy et al (US 11,317,020 B1) in view of Ouedraogo et al (US 2021/0109970). Hereinafter referred as Soyerslan, Chinthekindi, Krishnamurthy and Ouedraogo.
Regarding claims 19, 25 and 31, Soyarslan, Chinthekindi and Krishnamurthy teach the method, apparatus and a computer program product comprising at least one non-transitory computer readable storage medium according to claims 15, 21 and 27. However, Soyarslan, Chinthekindi and Krishnamurthy are silent in teaching the container file format comprises a High Efficiency Image File Format or a High Efficiency Image File compatible storage format. Ouedraogo teaches on (page 6 paragraph (0195)) the purpose of HEIF file is to describe the different alternatives available to store multiple images in one HEIF file. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Soyarslan’s, Chinthekindi’s and Krishnamurthy’s references to include the teachings of Ouedraogo for a container file format comprises a High Efficiency Image File Format or a High Efficiency Image File compatible storage format before the effective filing date of the claimed invention. A useful combination which yields predictable results in found in Ouedraogo (page 1 paragraphs (0009)-(0011)) according to another aspect of the invention, there is provided a method of encapsulating images in a file, wherein the method comprises: determining a grouping type based on a capture mode of the images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/           Examiner, Art Unit 2424                                                                                                                                                                                             /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424